UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             5/12/2021
 Young Sook Cho,

                                Plaintiff,
                                                               1:21-cv-02297 (PGG) (SDA)
                    -against-
                                                               ORDER
 Eun Sook Chu,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In light of the Court’s referral of this action for early mediation (see ECF No. 12), it is

hereby Ordered that the Initial Pretrial Conference scheduled for May 18, 2021 is adjourned sine

die. No later than five days after the mediation is complete, the parties shall submit a joint status

letter advising the Court of the outcome of the mediation.

SO ORDERED.

DATED:         New York, New York
               May 12, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
